Citation Nr: 1135853	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  05-03 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before a Veterans Law Judge at a July 2005 Travel Board hearing at the North Little Rock, Arkansas, RO.  A transcript of the hearing is of record and has been reviewed.  The Board notes that the Veteran did not testify before the undersigned Veterans Law Judge; however the Veteran was afforded the opportunity to have a new Board hearing as noted in the July 2011 letter.  The letter notified the Veteran that he had 30 days to respond and a failure to respond would be interpreted as a negative response and the Board would continue the appeal without a new hearing.

The Board notes that the above issue was remanded by the Board in March 2006, November 2008, and June 2009 for further evidentiary development.  As will be further explained below, this development having been achieved, the issue is now ready for appellate review.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran's bipolar disorder is related to his active duty service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the letters dated in November 2003 and April 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The April 2006 letter provided this notice to the Veteran.  

The Board observes that the November 2003 letter was sent to the Veteran prior to the February 2004 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the April 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and after the notice was provided the case was readjudicated and a July 2008 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.  

In March 2006, November 2008 and June 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in March 2006 in order for the RO to attempt to obtain copies of Social Security Administration (SSA) records and for the Veteran to be afforded a review of the issue by a decision review officer (DRO), per the Veteran's request.  Unfortunately while the SSA records were obtained, the Veteran was not afforded a DRO review as requested, so the issue was again remanded in November 2008.  Following the November 2008 remand the Veteran was afforded review under the DRO process and the issue once again returned to the Board.  Subsequently, the case was remanded again in June 2009 to obtain any available additional treatment records and for the Veteran to be afforded a VA examination.  The requested records having been obtained and requested examination having been afforded, the issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA examination in June 2010 to include an August 2010 addendum opinion.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The Board notes that an addendum opinion was requested in August 2010 for the examiner to clarify his opinion with regard to etiology.  The Board notes the examiner considered all of the pertinent evidence of record and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its March 2006, November 2008, and June 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

The Board notes initially that the Veteran currently has an Axis I diagnosis of bipolar disorder as noted on the June 2010 VA examination.  The Board notes that the Veteran has had various mental illness diagnoses since his separation from service.  He initially sought treatment for his mental illness in June 1995.  After an initial diagnosis of a borderline personality disorder, he was later diagnosed with major depressive disorder, dysthymic disorder, attention deficit hyperactivity disorder (ADHD), panic disorder, and finally bipolar disorder.  The record indicates that the Veteran was initially diagnosed with bipolar disorder in May 2002 and has consistently been diagnosed with bipolar disorder since 2003.  See May 2002 Emergency Psychological Triage Report.  As such the Board finds that the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2010).  

The Board acknowledges that the Veteran has a current diagnosis, but service-connection requires not only a current diagnosis, but also a nexus connecting the in-service injury or disease to the currently diagnosed disorder.  

After a careful review of the record, the Board concludes that the competent evidence of record, however, does not demonstrate that the Veteran's bipolar disorder is related to his military service.  With regard to the Veteran's service treatment records, the Board observes that both the Veteran's April 1971 entrance examination and May 1972 separation examination provide a normal psychiatric evaluation.  Indeed the Veteran stated on his exit examination that he was "in perfect health."  Additionally, the Board notes that the Veteran was afforded a mental status examination in May 1972 just prior to being discharged from the military.  The examining psychiatrist diagnosed the Veteran with no significant mental illness.  It was reported that the Veteran was mentally responsible, was able to distinguish right from wrong, was able to adhere to right, had the mental capacity to understand and participate in board proceedings and met applicable retention standards.  The Veteran was later discharged under honorable conditions for unsuitability but there is no official documentation that this was due to multiple suicide attempts.

The Board acknowledges the Veteran's statements that he was sexually assaulted while on active duty which led to both an Article 15 disciplinary action and two suicide attempts which subsequently led to admittance to a mental hospital.  Service personnel records contain a record from an April 1972 proceeding under Article 15 of the Uniform Code of Military Justice that indicates at the Veteran was absent without official leave on two separate days in April 1972.  The Board notes that there is no indication in either the Veteran's personnel records or his service treatment records that he received treatment, as he contends, at Bassett Army Community Hospital at Fort Wainwright, Alaska, in response to a suicide attempt.  The Board further notes that multiple attempts were made to obtain records from the hospital, and as noted in the August 2010 Formal Finding, no records were found under the Veteran's name.  Finally the Board notes that the National Personnel Records Center had no record of any suicide attempts at Fort Wainwright in 1972.  As such the Board finds that there is no evidence that the Veteran was diagnosed with or treated for any mental illness, including bipolar disorder, while in active service.  

There is, in addition, no competent medical evidence shortly after service separation which indicates that the Veteran had a psychiatric disorder.  The Veteran was initially diagnosed with a psychiatric disorder (major depressive disorder) by a private doctor in May 2002, thirty years after his separation from service.  There is no indication that the Veteran sought post-service treatment for a psychiatric disorder prior to June 1995 and no evidence of a diagnosis of a psychiatric disorder before 2002.  The Board finds that the many years lapse in time between the Veteran's active service and the first complaint of a mental disorder weighs against the Veteran's claim.  The Board acknowledges that the Veteran has stated that he has experienced anxiety and depression since service, but there is no contemporaneous medical evidence to support the Veteran's claim.  The lack of complaint or treatment for many years is evidence against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).
 
Moreover, the Board further notes that there is competent medical evidence that provides a negative nexus between the Veteran's current diagnosis and his active military service.  In this regard, the Board notes the June 2010 VA examination in which the examiner diagnosed the Veteran with bipolar disorder, but opined that the Veteran's current diagnosis had no link to his active duty service.  The examiner noted that the Veteran reported that he vacillated between moments of debilitating depression and feelings of invincibility.  The examiner noted that the Veteran had likely exhibited symptomatology related to his current disorder for over twenty years, but there was no evidence that the symptomatology had existed since service.  Additionally the examiner noted that the Veteran's disorder was complicated by the Veteran's prior long term substance abuse.  The examiner was asked to provide an addendum opinion to clarify his etiological opinion and in the August 2010 addendum opinion the examiner stated that there was no evidence linking the Veteran's current mental health issues with his active duty service and it was considerably less likely than not that the Veteran's bipolar disorder was related to his active duty service.  

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board acknowledges that the Veteran's contentions that he is suffering from bipolar disorder that is related to his military service, however, while the Veteran as a lay person is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis, including the severity of a disease or disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, the Veteran is not competent to provide a medical nexus between his current mental disorder and his active duty service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran, as a lay person, is not competent to testify that his current mental disorder was caused by active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder.  In this instance, the competent evidence fails to demonstrate that the Veteran's bipolar disorder is related to his active duty service.  See June 2010 VA examination report.  Consequently, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether the Veteran's current bipolar disorder is related to his active duty service.

The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and, as noted, the Veteran is competent to observe symptoms such as depression, anxiety, or feelings of invincibility and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.  With regard to continuity of symptomatology, the Board notes that the medical evidence of record does not support the Veteran's contentions that he had a psychiatric disorder while in service.  As noted above the Veteran's service treatment records are silent with regard to any diagnosis of or treatment for a mental or psychiatric disorder.  Furthermore, as noted above, there is at least a 25 year gap between the Veteran's active duty service and the first complaints of symptomatology associated with a mental disorder.  
The Board acknowledges that when determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, in this instance, the lack contemporaneous medical evidence provides information that tends to contradict the Veteran's contentions.  In this regard, the Board notes that the Veteran stated that he has experienced depression and anxiety since service, but it is reasonable to believe that if the Veteran was experiencing constant anxiety, depression, or mania, that he would have sought medical treatment before 1995.  Moreover, while the Veteran presented with symptomatology associated with mental disorders, the Veteran was not diagnosed with a mental disorder until 2002.  Thus, even though the Veteran presented with symptoms of a mental disorder in 1995 with a report of an almost 25 year history of depression and anxiety, the record is not supportive of the assertion that the Veteran had a mental disorder since service.  As such the Board finds the Veteran's statements with regard to continuity of symptomatology are not credible on the basis that the overall evidence of record contradicts the Veteran's contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Concerning what is meant by the "credibility" of evidence, the Board notes that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness."  It has been termed as "the quality or power of inspiring belief. . . . Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted)

In sum, the Board finds a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bipolar disorder.  While the Board notes that the Veteran does have a current diagnosis of bipolar disorder, there is no evidence that the Veteran was diagnosed with a psychiatric disorder, to include bipolar disorder, while in service and there is no competent evidence linking the Veteran's currently diagnosed bipolar disorder with his active military service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bipolar disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


